                Case 3:18-cv-02472-SK Document 19 Filed 01/07/19 Page 1 of 2



 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                      No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                    ORDER GRANTING PLAINTIFFS’
13                                                  MOTION FOR LEAVE TO TAKE
                               Plaintiffs,
                                                    IMMEDIATE DISCOVERY FROM
14                                                  COMCAST CABLE
     v.                                             COMMUNICATIONS, LLC
15
     ERIK J. ROSE and INHERITANCE                   Case filed: April 25, 2018
16   LOAN, LLC., a Puerto Rican LLC,                Courtroom: C, 15th Fl.
                                                    Hon. Sallie Kim
17                             Defendants.
18
19
20
             Good cause appearing therefore, as required by Rules of Federal Procedure Rule
21
     26(d)(1), PLAINTIFFS’ MOTION FOR SUPPLEMENTAL EXPEDITED DISCOVERY re:
22
     Comcast is GRANTED. It is hereby:
23
          ORDERED that Plaintiffs may serve immediate discovery on Comcast Cable
24
     Communications, LLC (“Comcast”) to obtain the identity and address of the subscriber assigned
25
     telephone number 510-735-9846 by serving a subpoena pursuant to Rule 45 of the Federal Rules
26
     of Civil Procedure requesting subscriber information; provided, however, that said discovery
27
     shall be conditioned on: (a) Comcast having seven (7) calendar days after service of the
28


                                                                                                    1
                Case 3:18-cv-02472-SK Document 19 Filed 01/07/19 Page 2 of 2



 1   subpoena to notify subscribers that their identity is sought by Plaintiffs; (b) each subscriber

 2   whose identity is sought having twenty one (21) calendar days from the date of such Comcast

 3   notice to file any papers contesting the subpoena; and (c) payment to Comcast by Plaintiffs of all

 4   reasonable costs of: (i) compiling the requested information; (ii) providing pre-disclosure

 5   notifications to subscribers; and (iii) all other reasonable costs and fees incurred responding to

 6   discovery. Comcast may provide notice using any reasonable means, including but not limited to

 7   written notice sent to the subscriber's last known address, transmitted either by first class mail or

 8   via overnight service.

 9          IT IS FURTHER ORDERED THAT any information disclosed to Plaintiffs in response

10   to the subpoena issued under Rule 45 of the Federal Rules of Civil Procedure may be used by

11   Plaintiffs’ solely for the purpose of protecting Plaintiffs’ rights as enumerated in the Complaint.

12          It IS FURTHER ORDERED THAT any subpoena issued pursuant to this order shall be

13   deemed an appropriate court order under 47 U.S.C. § 551.

14          IT IS FURTHER ORDERED THAT good faith attempts by Comcast to notify the

15   subscriber(s) shall constitute compliance with this order.

16   Date: January 7, 2019
17
18
19                                                         ________________________________
20                                                         Sallie Kim, U.S. Magistrate Judge
                                                           U.S. District Court
21
22
23
24
25
26
27
28


                                                                                                           2
